Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

dated as of September 19, 2018

between

SANTANDER CONSUMER USA INC.,

as Seller

and

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

ARTICLE I     DEFINITIONS AND USAGE

     1  

SECTION 1.1

   Definitions      1  

SECTION 1.2

   Other Interpretive Provisions      1  

ARTICLE II     PURCHASE

     2  

SECTION 2.1

   Agreement to Sell and Contribute on the Closing Date      2  

SECTION 2.2

   Consideration and Payment      2  

ARTICLE III     REPRESENTATIONS, WARRANTIES AND COVENANTS

     2  

SECTION 3.1

   Representations and Warranties of Santander Consumer      2  

SECTION 3.2

   Representations and Warranties of Santander Consumer Regarding the Purchased
Assets      4  

SECTION 3.3

   Representations and Warranties of Santander Consumer as to each Receivable   
  4  

SECTION 3.4

   Repurchase upon Breach      5  

SECTION 3.5

   Protection of Title      5  

SECTION 3.6

   Other Liens or Interests      6  

ARTICLE IV     MISCELLANEOUS

     7  

SECTION 4.1

   Transfers Intended as Sale; Security Interest      7  

SECTION 4.2

   Notices, Etc      8  

SECTION 4.3

   Choice of Law      8  

SECTION 4.4

   Headings      8  

SECTION 4.5

   Counterparts      8  

SECTION 4.6

   Amendment      8  

SECTION 4.7

   Waivers      10  

SECTION 4.8

   Entire Agreement      10  

SECTION 4.9

   Severability of Provisions      10  

SECTION 4.10

   Binding Effect      10  

SECTION 4.11

   Acknowledgment and Agreement      11  

SECTION 4.12

   Cumulative Remedies      11  

SECTION 4.13

   Nonpetition Covenant      11  

SECTION 4.14

   Submission to Jurisdiction; Waiver of Jury Trial      11  

SECTION 4.15

   Third-Party Beneficiaries      12  

 

-i-



--------------------------------------------------------------------------------

EXHIBIT A            Form of Assignment

SCHEDULE I        Perfection Representations, Warranties and Covenants

SCHEDULE II      Representations and Warranties with Respect to the Receivables

 

ii



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of September 19, 2018 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) by SANTANDER CONSUMER USA INC., an Illinois corporation
(“Santander Consumer”), and SANTANDER DRIVE AUTO RECEIVABLES LLC, a Delaware
limited liability company (the “Purchaser”).

WITNESSETH:

WHEREAS, the Purchaser desires to purchase from Santander Consumer a portfolio
of motor vehicle receivables, including motor vehicle retail installment sales
contracts and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans; and

WHEREAS, Santander Consumer is willing to sell such portfolio of motor vehicle
receivables and related property to the Purchaser on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Drive Auto Receivables
Trust 2018-4, Santander Consumer, as Servicer, the Purchaser, as Seller, and
Wilmington Trust, National Association, a national banking association, as
Indenture Trustee, which also contains rules as to usage that are applicable
herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

           Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, Santander Consumer
does hereby irrevocably sell, transfer, assign, contribute and otherwise convey
to the Purchaser without recourse (subject to the obligations herein) on the
Closing Date all of Santander Consumer’s right, title and interest in, to and
under the Receivables, the Collections after the Cut-Off Date, the Receivable
Files and the Related Security relating thereto, whether now owned or hereafter
acquired, as evidenced by an Assignment substantially in the form of Exhibit A
delivered on the Closing Date (collectively, the “Purchased Assets”). The sale,
transfer, assignment, contribution and conveyance made hereunder does not
constitute and is not intended to result in an assumption by the Purchaser of
any obligation of the Originator to the Obligors, the Dealers, insurers or any
other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

SECTION 2.2 Consideration and Payment. The purchase price for the sale of the
Purchased Assets sold to the Purchaser on the Closing Date shall equal the
estimated fair market value of the Purchased Assets. Such purchase price shall
be paid in cash to Santander Consumer in an amount agreed to between Santander
Consumer and the Purchaser, and, to the extent not paid in cash by the
Purchaser, shall be paid by a capital contribution by Santander Consumer of an
undivided interest in such Purchased Assets that increases its equity interest
in the Purchaser in an amount equal to the excess of the estimated fair market
value of the Purchased Assets over the amount of cash paid by the Purchaser to
Santander Consumer.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of Santander Consumer. Santander
Consumer makes the following representations and warranties as of the Closing
Date, on which the Purchaser will be deemed to have relied in acquiring the
Purchased Assets. The representations and warranties will survive the conveyance
of the Purchased Assets to the Purchaser pursuant to this Agreement, the
conveyance of the Purchased Assets to the Issuer pursuant to the Sale and
Servicing Agreement and the Grant thereof by the Issuer to the Indenture Trustee
pursuant to the Indenture:

(a) Existence and Power. Santander Consumer is a corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, to deliver and to
perform its obligations under the Transaction Documents to which it is a party.
Santander Consumer has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of Santander Consumer to perform its obligations under the
Transaction Documents or affect the enforceability or collectability of the
Receivables or any other part of the Purchased Assets.

 

        -2-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(b) Authorization and No Contravention. The execution, delivery and performance
by Santander Consumer of the Transaction Documents to which it is a party have
been duly authorized by all necessary corporate action on the part of Santander
Consumer and do not contravene or constitute a default under (i) any applicable
law, rule or regulation, (ii) its organizational documents or (iii) any material
indenture or material agreement to which Santander Consumer is a party or by
which its properties are bound (other than violations of such laws, rules,
regulations, organizational documents, indentures or agreements which do not
affect the legality, validity or enforceability of any of such agreements and
which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or Santander Consumer’s ability to
perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Santander Consumer of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectability of the
Receivables or any other part of the Purchased Assets or would not materially
and adversely affect the ability of Santander Consumer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which Santander Consumer is a
party constitutes the legal, valid and binding obligation of Santander Consumer
enforceable against Santander Consumer in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of Santander Consumer, threatened against Santander
Consumer before or by any Governmental Authority that (i) assert the invalidity
or unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by Santander Consumer of its obligations under
this Agreement or any of the other Transaction Documents or (iv) relate to
Santander Consumer that would materially and adversely affect the federal or
Applicable Tax State income, excise, franchise or similar tax attributes of the
Notes.

(f) Lien Filings. Santander Consumer is not aware of any material judgment,
ERISA or tax lien filings against Santander Consumer.

 

   -3-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SECTION 3.2 Representations and Warranties of Santander Consumer Regarding the
Purchased Assets. On the date hereof, Santander Consumer hereby makes the
following representations and warranties to the Purchaser, on which the
Purchaser will be deemed to have relied in acquiring the Purchased Assets. Such
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the sale of the Purchased
Assets to the Issuer under the Sale and Servicing Agreement, and the Grant of
the Purchased Assets and other collateral by the Issuer to the Indenture Trustee
pursuant to the Indenture.

(a) The Receivables were selected using selection procedures that were not known
or intended by Santander Consumer to be adverse to the Issuer.

(b) The Receivables and the other Purchased Assets have been validly assigned by
Santander Consumer to the Purchaser.

(c) The information with respect to the Receivables transferred on the Closing
Date as set forth in the Schedule of Receivables was true and correct in all
material respects as of the Cut-Off Date.

(d) No Receivables are pledged, assigned, sold, subject to a security interest
or otherwise conveyed other than pursuant to the Transaction Documents.
Santander Consumer has not authorized the filing of and is not aware of any
financing statements against Santander Consumer that includes a description of
collateral covering any Receivable other than any financing statement relating
to security interests granted under the Transaction Documents or that have been
or, prior to the assignment of such Receivables hereunder, will be terminated,
amended or released. This Agreement creates a valid and continuing security
interest in the Receivables (other than the Related Security with respect
thereto, to the extent that an ownership interest therein cannot be perfected by
the filing of a financing statement) in favor of the Purchaser which security
interest is prior to all other Liens (other than Permitted Liens) and is
enforceable as such against all other creditors of and purchasers and assignees
from Santander Consumer.

(e) The representations and warranties regarding creation, perfection and
priority of security interests in the Purchased Assets, which are attached to
this Agreement as Schedule I, are true and correct.

SECTION 3.3 Representations and Warranties of Santander Consumer as to each
Receivable. On the date hereof, Santander Consumer hereby makes the
representations and warranties set forth on Schedule II to the Purchaser as to
the Receivables sold, transferred, assigned, contributed and otherwise conveyed
to the Purchaser under this Agreement on which such representations and
warranties the Purchaser relies in acquiring the Receivables. Such
representations and warranties shall survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the sale of the Purchased
Assets to the Issuer under the Sale and Servicing Agreement, and the Grant of
the Purchased Assets by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, Santander Consumer shall not be required to
notify any insurer with respect to any Insurance Policy obtained by an Obligor
or to notify any Dealer about any aspect of the transaction contemplated by the
Transaction Documents. Santander Consumer hereby agrees that the Issuer shall
have the right to enforce any and all rights under this Agreement assigned to
the Issuer under the Sale and Servicing Agreement, including the right to cause
Santander Consumer to repurchase any Receivable with respect to which it is in
breach of any of its representation and warranties set forth in Schedule II,
directly against Santander Consumer as though the Issuer were a party to this
Agreement, and the Issuer shall not be obligated to exercise any such rights
indirectly through the Depositor.

 

   -4-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SECTION 3.4 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or Santander Consumer of a breach of any of the representations and warranties
set forth in Section 3.3 with respect to any Receivable at the time such
representations and warranties were made which materially and adversely affects
the interests of the Issuer or the Noteholders in such Receivable, the party
discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party; provided, that delivery of a Servicer’s
Certificate identifying directly or indirectly that receivables are subject to
repurchase shall be deemed to constitute prompt notice by Santander Consumer and
the Purchaser of such breach; provided, further, that the Indenture Trustee and
the Owner Trustee will be deemed to have knowledge of such breach only if a
Responsible Officer of the Indenture Trustee or Owner Trustee, as applicable,
has actual knowledge thereof, including without limitation upon receipt of
written notice; provided, further, that the failure to give such notice shall
not affect any obligation of Santander Consumer hereunder. If the breach
materially and adversely affects the interests of the Issuer or the Noteholders
in such Receivable, then Santander Consumer shall either (a) correct or cure
such breach or (b) repurchase such Receivable from the Purchaser (or its
assignee), in either case on or before the Payment Date following the end of the
Collection Period which includes the 60th day (or, if Santander Consumer elects,
an earlier date) after the date Santander Consumer became aware or was notified
of such breach. Any such breach or failure will be deemed not to have a material
and adverse effect if such breach or failure has not affected the ability of the
Purchaser (or its assignee) to receive and retain timely payment in full on such
Receivable. Any such purchase by Santander Consumer shall be at a price equal to
the related Repurchase Price. In consideration for such repurchase, Santander
Consumer shall make (or shall cause to be made) a payment to the Purchaser (or
its assignee) equal to the Repurchase Price by depositing such amount into the
Collection Account prior to noon, New York City time, on such date of repurchase
(or, if Santander Consumer elects, an earlier date). Upon payment of such
Repurchase Price by Santander Consumer, the Purchaser (or its assignee) shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as may be
reasonably requested by Santander Consumer to evidence such release, transfer or
assignment or more effectively vest in Santander Consumer or its designee any
Receivable and related Purchased Assets repurchased pursuant to this
Section 3.4. It is understood and agreed that the obligation of Santander
Consumer to repurchase any Receivable as described above shall constitute the
sole remedy respecting such breach available to the Purchaser (or its assignee).

SECTION 3.5 Protection of Title.

(a) Santander Consumer shall authorize and file such financing statements and
cause to be authorized and filed such continuation and other financing
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of the Purchaser under this
Agreement in the Purchased Assets (to the extent that the interest of the
Purchaser therein can be perfected by the filing of a financing statement).
Santander Consumer shall deliver (or cause to be delivered) to the Purchaser
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

 

        -5-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(b) Santander Consumer shall notify the Purchaser in writing within ten
(10) days following the occurrence of (i) any change in Santander Consumer’s
organizational structure as a corporation, (ii) any change in Santander
Consumer’s “location” (within the meaning of Section 9-307 of the UCC of all
applicable jurisdictions) and (iii) any change in Santander Consumer’s name, and
(A) shall take all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph (a) above
and (B) shall deliver to the Indenture Trustee within 30 days after such change
an Opinion of Counsel either (a) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer in the Receivables or (b) stating that, in the opinion of such
counsel, no such action shall be necessary to preserve and protect such
interest.

(c) Santander Consumer shall maintain (or shall cause its Sub-Servicer to
maintain) accounts and records as to each Receivable accurately and in
sufficient detail to permit (i) the reader thereof to know at any time the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account in respect of such Receivable.

(d) Santander Consumer shall maintain (or shall cause its Sub-Servicer to
maintain) its computer systems so that, from time to time after the conveyance
under this Agreement of the Receivables, the master computer records (including
any backup archives) that refer to a Receivable shall indicate clearly the
interest of the Purchaser (or any subsequent assignee of the Purchaser) in such
Receivable and that such Receivable is owned by such Person. Indication of such
Person’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.

(e) If at any time Santander Consumer shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, Santander Consumer shall
give to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by the Purchaser (or any
subsequent assignee of the Purchaser).

SECTION 3.6 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, Santander Consumer shall not sell, pledge, assign or transfer the
Receivables or other property transferred to the Purchaser to any other Person,
or grant, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any interest therein, and Santander Consumer shall defend
the right, title and interest of the Purchaser in, to and under such Receivables
or other property transferred to the Purchaser against all claims of third
parties claiming through or under Santander Consumer.

 

   -6-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments, contributions and conveyances without recourse rather
than pledges or assignments of only a security interest and shall be given
effect as such for all purposes. It is further the intention of the parties
hereto that the Purchased Assets shall not be part of Santander Consumer’s
estate in the event of a bankruptcy or insolvency of Santander Consumer. The
sales and transfers by Santander Consumer of the Receivables and other Purchased
Assets hereunder are and shall be without recourse to, or representation or
warranty (express or implied) by, Santander Consumer, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against Santander Consumer are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectability of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of Santander Consumer, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Purchased Assets, then it is intended
that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
Santander Consumer of, and Santander Consumer hereby grants to the Purchaser, a
security interest in all of its right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to
the Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of Santander Consumer hereunder;

(iii) The possession by the Purchaser or its agent of the Receivable Files and
any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

 

   -7-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or by electronic transmission, and addressed in each
case as specified on Schedule I to the Sale and Servicing Agreement or at such
other address as shall be designated by any of the specified addressees in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder mailed within the time and manner prescribed in this Agreement shall
be conclusively presumed to have been duly given, whether or not the Noteholder
shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The article and section headings hereof have been inserted
for convenience only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by Santander Consumer
and the Purchaser without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

(i) Santander Consumer or the Purchaser delivers an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
Santander Consumer or the Purchaser notifies the Indenture Trustee in writing
that the Rating Agency Condition is satisfied with respect to such amendment;
provided, that no amendment pursuant to this Section 4.6 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

 

   -8-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by Santander Consumer
and the Purchaser, with the consent of the Holders of Notes evidencing not less
than a majority of the aggregate principal balance of the Controlling Class, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders. It will not be necessary for the consent of Noteholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by Santander Consumer and the Purchaser for the purpose of conforming the
terms of this Agreement to the description thereof in the Prospectus or, to the
extent not contrary to the Prospectus, to the description thereof in an offering
memorandum with respect to the 144A Notes or the Certificates without the
consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee
or any other Person, provided, however, that Santander Consumer and the
Purchaser shall provide written notification of the substance of such amendment
to the Indenture Trustee, the Issuer and the Owner Trustee and promptly after
the execution of such amendment, Santander Consumer and the Purchaser shall
furnish a copy of such amendment to the Indenture Trustee, the Issuer and the
Owner Trustee.

(d) Prior to the execution of any amendment or consent pursuant to this
Section 4.6, Santander Consumer shall provide written notification of the
substance of such amendment to each Rating Agency; and promptly after the
execution of any such amendment or consent, Santander Consumer shall furnish a
copy of such amendment or consent to each Rating Agency and the Indenture
Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

(f) Notwithstanding subsections (a) and (b) of this Section 4.6, this Agreement
may only be amended by the Seller and the Purchaser if (i) the Majority
Certificateholders, or, if 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates, such Person (or
Persons) consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Seller or the Purchaser or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders. In
determining whether 100% of the aggregate Percentage Interests is then
beneficially owned by Santander Consumer and/or its Affiliates for purposes of
clause (i), any party shall be entitled to rely on an Officer’s Certificate or
similar certification of Santander Consumer or any Affiliate thereof to such
effect.

 

   -9-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, Santander Consumer, the Issuer or the Indenture Trustee in exercising
any power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Purchaser or Santander Consumer in any case shall entitle it to any notice
or demand in similar or other circumstances. No waiver or approval by either
party under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Any entity (i) into which Santander Consumer may be merged or converted
or with which it may be consolidated, to which it may sell or transfer its
business and assets as a whole or substantially as a whole or any entity
resulting from any merger, sale, transfer, conversion or consolidation to which
Santander Consumer shall be a party, or any entity succeeding to the business of
Santander Consumer shall be the successor to Santander Consumer under this
Agreement and (ii) of which more than 50% of the voting stock or voting power
and 50% or more of the economic equity is owned directly or indirectly by Banco
Santander, S.A. and which executes an agreement of assumption to perform every
obligation of Santander Consumer under this Agreement, shall be the successor to
Santander Consumer under this Agreement, in each case, including but not limited
to in connection with its obligation to repurchase Receivables pursuant to
Section 3.4 and without the execution or filing of any additional paper or any
further act on the part of any of the parties hereto, other than as contemplated
by Section 3.5. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.

 

        -10-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SECTION 4.11 Acknowledgment and Agreement. By execution below, Santander
Consumer expressly acknowledges and consents to the sale of the Purchased Assets
and the assignment of all rights of the Purchaser under this Agreement by the
Purchaser to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables, the other Purchased Assets and
the Issuer’s rights under this Agreement by the Issuer to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders. In addition,
Santander Consumer hereby acknowledges and agrees that for so long as the Notes
are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Purchaser under this Agreement in the event
that the Purchaser shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought and maintained in such
courts and waives any objection that it may now or hereafter have to the venue
of such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

   -11-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and each of the Issuer and the Indenture
Trustee shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

   -12-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

SANTANDER CONSUMER USA INC.

By:  

 

Name: Corey Henry Title: Vice President

 

        S-1    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES LLC By:  

                              

Name: Mark McCastlain Title:   Vice President

 

        S-2    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

[            ], 2018

For value received, in accordance with the Purchase Agreement (the “Agreement”)
dated as of September 19, 2018, between Santander Consumer USA Inc., an Illinois
corporation (“Santander Consumer”), and Santander Drive Auto Receivables LLC, a
Delaware limited liability company (the “Purchaser”), on the terms and subject
to the conditions set forth in the Agreement, Santander Consumer does hereby
irrevocably sell, transfer, assign, contribute and otherwise convey to the
Purchaser on the Closing Date, without recourse (subject to the obligations in
the Agreement), all right, title and interest of Santander Consumer, whether now
owned or hereafter acquired, in, to and under the Receivables set forth on the
schedule of Receivables delivered by Santander Consumer to the Purchaser on the
date hereof, the Collections after the Cut-Off Date, the Receivable Files and
the Related Security relating thereto, which sale shall be effective as of the
Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of the Originator to the Obligors,
the Dealers, insurers or any other Person in connection with the Receivables, or
the other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

        A-1    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

SANTANDER CONSUMER USA INC. By:  

                              

Name: Title:

 

        A-2    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, Santander Consumer hereby represents, warrants, and covenants to the
Purchaser as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such as against creditors of and purchasers from Santander
Consumer.

2. The Receivables constitute “tangible chattel paper,” “electronic chattel
paper,” “accounts,” “instruments” or “general intangibles,” within the meaning
of the UCC.

3. Immediately prior to the sale, assignment and transfer thereof pursuant to
this Agreement, each Receivable was secured by a first priority validly
perfected security interest in the related Financed Vehicle in favor of the
Originator (or its assignee), as secured party, or all necessary actions with
respect to such Receivable have been taken or will be taken to perfect a first
priority security interest in the related Financed Vehicle in favor of the
Originator (or its assignee), as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by Santander Consumer to the Purchaser, Santander Consumer owned and
had good and marketable title to such Receivable free and clear of any Lien and
immediately after the sale, transfer, assignment and conveyance of such
Receivable to the Purchaser, the Purchaser will have good and marketable title
to such Receivable free and clear of any Lien.

5. Santander Consumer has received all consents and approvals to the sale of the
Receivables hereunder to the Purchaser required by the terms of the Receivables
that constitute instruments.

Perfection

6. Santander Consumer has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from Santander
Consumer to the Purchaser, and the security interest in the Receivables granted
to the Purchaser hereunder; and the Servicer, in its capacity as custodian, has
in its possession the original copies of such instruments or tangible chattel
paper that constitute or evidence the Receivables, and all financing statements
referred to in this paragraph contain a statement that: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party/Purchaser.”

 

   -1-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

 

  (i)

All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee; or

 

  (ii)

Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  (iii)

The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee, as pledgee
of the Issuer.

Priority

8. Santander Consumer has not authorized the filing of, and is not aware of, any
financing statements against Santander Consumer that include a description of
collateral covering the Receivables other than any financing statement
(i) relating to the security interest granted to the Purchaser hereunder or
(ii) that has been terminated.

9. Santander Consumer is not aware of any material judgment, ERISA or tax lien
filings against Santander Consumer.

10. Neither Santander Consumer nor a custodian or vaulting agent thereof holding
any Receivable that is electronic chattel paper has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
loan agreement that constitutes or evidences such Receivable to any Person other
than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule I shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. Santander Consumer shall provide the Rating Agencies with prompt written
notice of any material breach of the perfection representations, warranties and
covenants contained in this Schedule I, and shall not, without satisfying the
Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

   -2-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

SCHEDULE II

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO THE RECEIVABLES

 

(a)

Characteristics of Receivables. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) either (A) has been originated by a Dealer to finance the retail sale by
that Dealer of the related Financed Vehicle and has been purchased by Santander
Consumer in accordance with the terms of a dealer agreement between Santander
Consumer and that Dealer, (B) has been originated by Santander Consumer or
(C) has been acquired by Santander Consumer in accordance with the terms of a
purchase agreement between the applicable originator and Santander Consumer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last payment may be different from the level payment but in no
event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States and denominated in Dollars;

(viii) is secured by a new or used automobile, light-duty truck or van;

(ix) has a Contract Rate of at least 0.00%;

(x) had an original term to maturity of not more than 75 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 75 months and not less than 4 months;

 

   -1-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(xi) has an outstanding Principal Balance of at least $500.00 and no more than
$74,291.66;

(xii) has a final scheduled payment due on or before December 22, 2024;

(xiii) was not more than 30 days past due as of the Cut-Off Date;

(xiv) was not noted in the records of the Originator or the Servicer as being
the subject of any bankruptcy or insolvency proceeding;

(xv) is not subject to a force-placed Insurance Policy on the related Financed
Vehicle;

(xvi) is a Simple Interest Receivable, and scheduled payments under such
Receivable have been applied in accordance with the method for allocating
principal and interest set forth in such Receivable; and

(xvii) provides that a prepayment by the related Obligor will fully pay the
Principal Balance and accrued interest through the date of prepayment based on
the Receivable’s Contract Rate.

 

(b)

Compliance with Law. The Receivable complied at the time it was originated or
made in all material respects with all requirements of applicable federal, state
and local laws, and regulations thereunder.

 

(c)

Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the related Obligor, enforceable by the holder
thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act, as amended, to the extent applicable to the related Obligor.

 

(d)

Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.

 

(e)

No Default; No Waiver. Except for payment delinquencies continuing for a period
of not more than 30 days as of the Cut-Off Date, the records of the Servicer did
not disclose that any default, breach, violation or event permitting
acceleration under the terms of the Receivable existed as of the Cut-Off Date or
that any continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date and the Seller has
not waived any of the foregoing.

 

   -2-    Purchase Agreement (DRIVE 2018-4)



--------------------------------------------------------------------------------

(f)

Insurance. The Receivable requires that the Obligor thereunder obtain
comprehensive and collision insurance covering the related Financed Vehicle.

 

(g)

No Government Obligor. The Obligor on the Receivable is not the United States of
America or any state thereof or any local government, or any agency, department,
political subdivision or instrumentality of the United States of America or any
state thereof or any local government.

 

(h)

Assignment. No Receivable has been originated in, or is subject to the laws of,
any jurisdiction under which the sale, transfer, assignment, setting over,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

 

(i)

Good Title. As of the Closing Date and immediately prior to the sale and
transfer contemplated in the Sale and Servicing Agreement, the Seller had good
and marketable title to and was the sole owner of each Receivable free and clear
of all Liens (except any Lien which will be released prior to assignment of such
Receivable thereunder), and, immediately upon the sale and transfer thereof, the
Issuer will have good and marketable title to each Receivable, free and clear of
all Liens (other than Permitted Liens).

 

(j)

Characterization of Receivables. Each Receivable constitutes either “tangible
chattel paper,” “electronic chattel paper,” an “account,” an “instrument,” or a
“general intangible,” each as defined in the UCC.

 

(k)

One Original. There is only one executed original, electronically authenticated
original or authoritative copy of the Contract (in each case within the meaning
of the UCC) related to each Receivable.

 

(l)

No Defenses. The records of the Servicer do not reflect any facts which would
give rise to any right of rescission, offset, claim, counterclaim or defense
with respect to such Receivable or the same being asserted or threatened with
respect to such Receivable.

 

(m)

Early Payments. The Obligor on the Receivable has made, or will make, the first
two monthly payments under such Receivable.

 

        -3-    Purchase Agreement (DRIVE 2018-4)